DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36-47 & 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Segall (US PG Pub 2005/0227006; hereafter ‘006) in view of Davidson et al. (US PG Pub 2003/0086603; hereafter ‘603), Wagner et al. (US Patent 6,486,903; hereafter ‘903), and Leu et al. (US PG Pub 2005/0200043; hereafter ‘043).
Claim 36: ‘006 is directed towards a method for preparing an imaged composite (i.e. a method of producing a pattern for a decorative panel; title, ‘006), the method comprising:
providing a mold (¶ 21);
applying a layer gelcoat on a mold to form a first gelcoat layer (the gel coat can be unpigmented such that the composite under the first gelcoat can be seen through the first gelcoat layer; ¶ 16, abstract), the first gelcoat layer defining a decorative face of the decorative panel (the front and back are arbitrary);
curing the first gelcoat layer (¶ 16, abstract);
providing a printer (‘006 teaches printing and thus it is apparent that a printer must be provided, abstract);
printing one or more inks onto the cured first layer to produce a first pattern thereon (abstract).
‘006 teaches using a transfer printing process (abstract).
 ‘006 further teaches applying a top coat after printing (¶ 18) and discloses that the top coat can be any material which protects colors (¶18).
Wherein the at least one ink is at least partially visible through the first gelcoat layer ((the gel coat can be unpigmented such that the composite under the first gelcoat can be seen through the first gelcoat layer; ¶ 16, abstract).
‘006 does not explicitly teach using a gel coat as the top coat.
However, ‘006 teaches that the gel coat protects the image (¶18).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to use the gel coat material as the top coat such that a second gel coat and thus second layer is applied on the printed layer because the gel coat material would have predictably protected the printed layer and thus would have been suitable as the top coat material.
The top coat layer can be translucent (i.e. opaque to at least one wavelength of light; ¶18).
A second top coat can be applied (i.e. a reinforcement layer to form a rigid reinforcement layer on the second layer; ¶ 18).
‘006 teaches curing the gelcoat (abstract) – i.e. ‘006 teaches curing each gelcoat and thus teaches curing the first gelcoat, the opaque gelcoat, and the second topcoat gelcoat which reads on the reinforcement layer.
‘006 teaches that removing the mold (¶ 44 and that a decorative panel is produced (abstract).
‘006 does not teach the claimed details for printing the decorative pattern.
However, ‘603, which is directed towards a system and method for transforming graphical images (title) discloses a technique comprised of:
providing a graphical image and substrate (abstract & Fig. 3);
measure substrate topography (abstract & Fig. 3);
transform graphical image (abstract & Fig. 3);
apply transformed graphical image to substrate (abstract & Fig. 3); and
shape substrate (abstract & Fig. 3).
‘603 teaches that the process is suitable for adapting images to 3D topographies on substrates (abstract) and that the process is carried out by use of a computer (i.e. a controller connected to the printer; abstract).
The combination does not teach curing the ink after application.
However, ‘903, which is directed towards the transfer printing process (title) discloses curing the ink (abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to cure the ink after application because it is recognized in the art to cure the ink after application and curing the ink would have predictably improved the durability of the ink.
‘603 is directed towards printing images for in mold decoration (¶ 11).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘603 into the process of ‘006 such that the decorative layer is prepared by the computer control and printing process of ‘603 because the process of ‘603 is an art recognized process which is suitable for in mold decoration and thus would have predictably produced the desired decoration of ‘006.
‘006 does not teach that the printing is digital printing process.
The combination of ‘006 & ‘603 does not teach inkjet printing directly on the first gelcoat in the mold.
However, ‘043, which is directed towards applying decorations in mold (title, abstract, claims 1-6) discloses that inkjet printing can used to apply a decoration directly on layers in a mold and then molding or applying the decoration to a surface that is inserted into the mold and then molding (see claims 1, 5, & 6 and ¶s 9-12).
It would have been obvious to one of ordinary skill in the art at the time of filing to inkjet print directly on the first gelcoat layer of ‘006 because it is an art recognized alternative and would have reduced the number of steps by printing directly on the first layer in the mold instead of printing on an intermediate layer first.
Though the combination does not necessary teach the exact order of steps it is prima facie to perform the steps in the claimed order because changes in the order of process steps is prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04(IV)(C).
Applicant is advised that “for installation on a surface” is an intended use limitation which does not further limit the claims and furthermore does not require that the panel be installed in any specific orientation or installed at all.
In regards to the limitation “wherein the decorative face of the decorative panel faces away from a surface when the decorative panel is installed on the surface”, applicant is advised that this clause is a contingent limitation and given that the claim does not require a step of “installing the decorative panel on the surface” the claimed “the decorative face of the decorative panel faces away from the surface” is not required for the claim to be rendered obvious. See MPEP §§ 2111.04(I)-(II).
Claim 37: ‘603 teaches measuring the substrate topography (Fig. 3).
Claim 38: ‘603 teaches distorting the image according to the 3D profile of the substrate to generate a distorted image (Fig. 3).
Claim 39: The combination inherently comprises pre-programming the position and orientation of the inkjet print head in the controller according to the 3D profile of the first layer because the combination teaches printing the decoration and there inherently has to be a start position in the controller as we there is inherently a print head given that the combination uses an inkjet printer.
Claim 40: The Examiner takes Official Notice that it is known in the art of inkjet printers to move the print head in an x-y plane for printing.
It would have been obvious to one of ordinary skill in the art at the time of filing to use an inkjet printer with a print head that moves in the x-y plane because it is an art recognized configuration suitable for printing.
Claim 41: ‘006 teaches that the finish of the gelcoat is a result effective variable and thus the roughness of the mold contacting the gelcoat finish is a result effective variable based on the desired result (¶ 25),
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 42: The mold inherently includes a textured surface because texture includes any roughness.
Claim 43: Given that the gelcoat coats the mold it is inherent that the 3D profile of the gelcoat corresponds with the surface of the mold.
Claim 44: ‘006 teaches that the finish of the gelcoat is a result effective variable and thus the roughness of the mold contacting the gelcoat finish is a result effective variable based on the desired result (¶ 25),
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 45: ‘006 teaches that the finish of the gelcoat is a result effective variable and thus the roughness of the mold contacting the gelcoat finish is a result effective variable based on the desired result (¶ 25),
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 46: ‘006 teaches that the gelcoats are applied by spraying (¶ 21).
Claim 47: ‘006 teaches that the thickness of the gelcoat is a result effective variable based on the desired results (¶16).
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 50: ‘006 teaches that the gelcoat can be sprayed on the mold surface (¶ 21).
‘006 teaches that the amount of mold surface covered by the gelcoat depends on the desired results (¶ 31).
Thus, the amount covered is a result-effective variable based on the desired result and it is obvious to optimize amount covered to obtain the desired result.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 51: The top coat layer can be translucent (i.e. opaque to at least one wavelength of light; ¶18).
Claim 52: ‘006 teaches that the gelcoat can be cured by addition of a catalyst (abstract).
Claim 53: ‘006 teaches that the thickness of the gelcoat is a result effective variable based on the desired results (¶16).
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 54: A second top coat can be applied (i.e. a reinforcement layer to form a rigid reinforcement layer on the second layer; ¶ 18).
Claims 48 & 49 are rejected under 35 U.S.C. 103 as being unpatentable over ‘006 in view of ‘603, ‘903, & ‘043 as applied above, and further in view of Laurin et al. (US Patent 6,117,384; hereafter ‘384).
Claims 48 & 49: The combination does not teach how the ink is set.
However, ‘384, which is directed towards in mold decorating process (title) discloses that UV curable inks are recognized in the art as suitable inks (col. 6, lines 37-48).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a UV curable ink and cure it by exposure to UV radiation because as taught by ‘384, it is recognized in the art to use UV curable inks and subsequently curing the inks with UV radiation.
Allowable Subject Matter
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive.
In regards to applicant’s argument that the combination does not teach the decorative face in the structure as claimed; applicant is advised that the front face of the combination reads on the decorative face.
Applicant is advised that “for installation on a surface” is an intended use limitation which does not further limit the claims and furthermore does not require that the panel be installed in any specific orientation or installed at all.
In regards to applicant’s arguments pertaining to the limitation “the decorative face of the decorative panel faces away from the surface when the decorative panel is installed on a surface”; applicant is advised that this limitation is a contingent limitation and given that the claim does not require a step of “installing the decorative panel on the surface” the claimed “the decorative face of the decorative panel faces away from the surface” is not required for the claim to be rendered obvious. See MPEP §§ 2111.04(I)-(II). Applicant is advised that claim 55 has remedied this issue by actively reciting installing the decorative panel with the desired orientation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759